United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
U.S. POSTAL SERVICE, OAKLAND P&DC,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2560
Issued: June 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 22, 2008 appellant filed a timely appeal from a September 9, 2008 merit
decision of the Office of Workers’ Compensation Programs denying his compensation claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
appellant’s case.
ISSUE
The issue is whether appellant has established that he was disabled from work for the
period December 27, 2007 to January 9, 2008 due to his accepted employment injury.
FACTUAL HISTORY
On December 12, 2007 appellant, a 70-year-old mail handler, filed an occupational
disease claim (Form CA-2) for pain in his lower back, left hip as well as left leg cramps. He
attributed his condition to pushing and pulling equipment full of mail in and out of elevators. By
decision dated February 5, 2008, the Office accepted appellant’s claim for sprain of the left hip
and thigh and aggravation of preexisting bursitis of the left hip.

Appellant filed a compensation claim (Form CA-7) for lost wages for the period
December 27, 2007 to January 9, 2008 as well as loss of night differential. Time analysis
revealed that appellant claimed 44 hours of leave without pay.
Dr. Joseph A. Debonis, Board-certified in emergency medicine, submitted a form report
dated December 13, 2007 wherein he indicated that appellant could perform modified work duty
from December 13 to 27, 2007. He indicated that appellant would be reevaluated on
December 27, 2007. In a medical note dated December 27, 2007, Dr. Debonis reported that
appellant had been referred to him for “r/o ANV/ osteonecrosis, mass/tumor ligamentous tear
and pain.” In a separate medical note, also dated December 27, 2007, he reported that appellant
had been “ill” and unable to attend work from December 27, 2007 through January 9, 2008.
Appellant submitted a medical treatment report dated January 4, 2008 signed by
Dr. Debonis, who diagnosed appellant with left hip pain. In a subsequent medical report, dated
January 9, 2008, Dr. Debonis reported that a magnetic resonance imaging (MRI) scan revealed
left hip avascular necrosis. He also diagnosed appellant with left hip pain.
In a report dated January 23, 2008, Dr. Douglas J. Abeles, a Board-certified orthopedic
surgeon, reviewed appellant’s history of injury, as well as x-ray and MRI scan reports. He
concluded that appellant had left hip greater trochanteric bursitis caused by his work activities.
Dr. Abeles concluded that appellant could perform full work duties without restrictions. He
thereafter continued to evaluate appellant on a monthly basis. Dr. Abeles continued to report
that appellant’s left hip condition remained the same. As of February 25, 2008 he recommended
that appellant continue with modified work duties.
By decision dated September 9, 2008, the Office denied appellant’s compensation claim
for the period December 27, 2007 to January 9, 2008 as the evidence of record did not establish
that he was unable to perform the restricted-duty work to which he was assigned because of a
material worsening of his accepted condition.
LEGAL PRECEDENT
For each period of disability claimed, appellant has the burden of proving by the
preponderance of the reliable, probative and substantial evidence that he is disabled for work as a
result of his employment injury. Whether a particular injury causes an employee to be disabled
for employment and the duration of that disability are medical issues which must be proved by a
preponderance of the reliable, probative and substantial medical evidence.1 Findings on
examination are generally needed to support a physician’s opinion that an employee is disabled
for work. When a physician’s statements regarding an employee’s ability to work consist only of
repetition of the employee’s complaints that she hurt too much to work, without objective
findings of disability being shown, the physician has not presented a medical opinion on the
issue of disability or a basis for payment of compensation.2 The Board will not require the
Office to pay compensation for disability in the absence of medical evidence directly addressing
1

Fereidoon Kharabi, 52 ECAB 291, 293 (2001); Edward H. Horton, 41 ECAB 301, 303 (1989).

2

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); see Huie Lee Goal, 1 ECAB 180, 182 (1948).

2

the specific dates of disability for which compensation is claimed. To do so would essentially
allow employees to self-certify their disability and entitlement to compensation.
ANALYSIS
The Office accepted appellant’s December 12, 2007 claim for sprain of the left hip and
thigh and aggravation of preexisting bursitis of the left hip in the performance of her federal
employment. These are the only accepted conditions of record. Appellant claims these
conditions caused disability from work for the period December 27, 2007 through
January 9, 2008. The Board finds that this contention is not supported by the medical evidence
of record.
The reports received from Dr. Debonis indicate that appellant was first evaluated on
December 13, 2007, at which time he allowed appellant to return to modified work until
December 27, 2007. When Dr. Debonis reexamined appellant on December 27, 2007 he
reported that appellant would not be able to return to work until January 10, 2008 because
appellant was “ill.”
However, this December 27, 2007 report is of limited probative value because
Dr. Debonis did not explain what he meant by his statement that appellant was “ill.” It is unclear
if he was referring to appellant’s accepted orthopedic conditions or to some other medical
condition. Dr. Debonis did not report findings upon examination or proffer an opinion as to the
causal relationship between the accepted conditions and the period of disability claimed.
The Board notes that, although the Office accepted appellant’s claim for sprain of the left
hip and thigh and aggravation of preexisting bursitis of the left hip, Dr. Abeles never offered an
opinion regarding appellant’s disability for December 27, 2007 through January 9, 2008, the
period in issue.
CONCLUSION
The Board finds that appellant has not established that he was disabled between
December 27, 2007 and January 9, 2008 causally related to his accepted employment injury.

3

ORDER
IT IS HEREBY ORDERED THAT the September 9, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 1, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

